No. 04-98-01090-CV

Epitacio RESENDEZ,
Appellant

v.

Rebecca DOWDLE d/b/a Action Investigators,
Appellee

From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CI-13207
Honorable David A. Berchelmann, Judge Presiding

PER CURIAM


Sitting:	Alma L. López, Justice

		Catherine Stone, Justice

		Paul W. Green, Justice


Delivered and Filed:	March 24, 1999


APPEAL DISMISSED

	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellant.

							PER CURIAM

DO NOT PUBLISH
Return to
Fourth Court of Appeals